

EXHIBIT 10.1


AGREEMENT FOR SHARE EXCHANGE


THIS AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is dated as of December 22,
2008, by and among (1) Chinaone Investment Ltd., a Republic of Seychelles
corporation, (“Chinaone”), (2) CHINA SHOE HOLDINGS, INC., a Nevada corporation
(the “COMPANY”), the Shareholders of Chinaone listed in Exhibit A (“Chinaone
SHAREHOLDERS”) who execute this Agreement.


RECITALS:


THE COMPANY and  Chinaone desire to complete a share exchange transaction
pursuant to which COMPANY shall acquire all of the issued and outstanding common
stock of Chinaone, a Republic of Seychelles corporation, in exchange for the
issuance of shares of voting stock of the COMPANY; and


THE Board of Directors of the COMPANY, the Board  of Directors of  Chinaone have
each approved the proposed transaction, contingent upon satisfaction prior to
closing of all of the terms and conditions of this Agreement; and


Chinaone is the ninety-five percent (95%) owner Fuzhou Canyuan Herbal Health
Drinks Co., Ltd. (“Fuzhou”), a Sino-foreign JV registered in China.


All PARTIES desire to make certain representations, warranties and agreements in
connection with completion of the proposed share exchange transaction.


NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:


ARTICLE I
THE EXCHANGE


1.1           The Exchanges.  At the Closing (as hereinafter defined), the
COMPANY shall acquire all of the issued and outstanding common stock of
Chinaone. Consideration to be issued by the COMPANY shall be a total of
1,699,254,200 shares of its common stock (94% in the surviving entity), in which
27,118,260 shares (1.5% of the surviving entity) to be issued to certain
entities designated. The Exchanges shall take place upon the terms and
conditions provided for in this Agreement and in accordance with applicable
law.  Immediately following completion of the share exchange transaction through
issuance of the   Exchange Shares, the COMPANY shall have a total of
1,807,717,242 shares of its common stock issued and outstanding.   For Federal
income tax purposes, it is intended that the Exchanges shall constitute a
tax-free reorganization within the meaning of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 
 

--------------------------------------------------------------------------------

 


1.2           Closing and Effective Time.  Subject to the provisions of this
Agreement, the parties shall hold a closing (the "Closing") on (i) the first
business day on which the last of the conditions set forth in Article V to be
fulfilled prior to the Closing is fulfilled or waived or (ii) such other date as
the parties hereto may agree (the "Closing Date"), at such time and place as the
parties hereto may agree. Such date shall be the date of Exchanges (the
"Effective Time").


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties of the COMPANY.  The COMPANY
represents and warrants to Chinaone as follows:


(a)           Organization, Standing and Power.  The COMPANY is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, is a listed company on the OTC Bulletin Board of United States
of America, has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary.


(b)           Capital Structure.  As of the date of execution of this Agreement,
the authorized capital stock of the COMPANY consists of 310,000,000 shares of
Common Stock with a par value of USD $0.001 per share, of which
108,463,042  shares are currently issued and outstanding.  The Exchange Shares
and to be issued respectively pursuant to this Agreement shall be, when issued
pursuant to the terms of the resolution of the Board of Directors of the COMPANY
approving such issuance, validly issued, fully paid and non-assessable and not
subject to preemptive rights. Except as otherwise specified herein, as of the
date of execution of this Agreement, there are no other options, warrants,
calls, agreements or other rights to purchase or otherwise acquire from the
COMPANY at any time, or upon the happening of any stated event, any shares of
the capital stock of the COMPANY whether or not presently issued or outstanding.


(c)           Certificate of Incorporation, Bylaws, and Minute Books.  The
copies of the Articles of Incorporation and of the Bylaws of the COMPANY which
have been delivered to Chinaone are true, correct and complete copies
thereof.  The minute book of the COMPANY, which has been made available for
inspection, contains accurate minutes of all meetings and accurate consents in
lieu of meetings of the Board of Directors (and any committee thereof) and of
the shareholders of the COMPANY since the date of incorporation and accurately
reflects all transactions referred to in such minutes and consents in lieu of
meetings.


(d)           Authority.  The COMPANY has all requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by the Board of
Directors of the COMPANY.  No other corporate or shareholder proceedings on the
part of the COMPANY are necessary to authorize the Exchanges, or the other
transactions contemplated hereby.

 
2

--------------------------------------------------------------------------------

 


(e)           Conflict with Other Agreements; Approvals.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or the loss of a
material benefit under, or the creation of a lien, pledge, security interest or
other encumbrance on assets (any such conflict, violation, default, right of
termination, cancellation or acceleration, loss or creation, a "violation")
pursuant to any provision of the Articles of Incorporation or Bylaws or any
organizational document of the COMPANY or, result in any violation of any loan
or credit agreement, note, mortgage, indenture, lease, benefit plan or other
agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the COMPANY which violation would have a material adverse effect on the
COMPANY taken as a whole.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (a "Governmental Entity") is required by or with respect to the COMPANY
in connection with the execution and delivery of this Agreement by the COMPANY
or the consummation by the COMPANY of the transactions contemplated hereby.


(f)           Books and Records.  The COMPANY has made and will make available
for inspection by Chinaone upon reasonable request all the books of the COMPANY
relating to the business of the COMPANY.  Such books of the COMPANY have been
maintained in the ordinary course of business.  All documents furnished or
caused to be furnished to Chinaone by the COMPANY are true and correct copies,
and there are no amendments or modifications thereto except as set forth in such
documents.


(g)          Compliance with Laws.  The COMPANY is and has been in compliance in
all material respects with all laws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.


(h)          SEC Filings. The COMPANY has filed all periodic reports required to
be filed with the Securities and Exchange Commission and as of the date hereof,
is current in its filing obligations.


(i)           Financial Statements and Tax Returns.  Copies of the COMPANY’s
audited financial statements for the fiscal year ended December 31, 2007, its
unaudited financial statements for the period ended September 30, 2008, and of
its tax return for the fiscal year 2007 have been delivered to Chinaone.

 
3

--------------------------------------------------------------------------------

 


(j)           Litigation.  There is no suit, action or proceeding pending, or,
to the knowledge of the COMPANY, threatened against or affecting the COMPANY
which is reasonably likely to have a material adverse effect on the COMPANY, nor
is there any judgment, decree, injunction, rule or order of any Governmental
Entity or arbitrator outstanding against the COMPANY having, or which, insofar
as reasonably can be foreseen, in the future could have, any such effect.


(k)           Tax Returns.  The COMPANY has duly filed any tax reports and
returns required to be filed by it and has fully paid all taxes and other
charges claimed to be due from it by any federal, state or local taxing
authorities. There are not now any pending questions relating to, or claims
asserted for, taxes or assessments asserted upon the COMPANY.


2.2           Representations and Warranties of Chinaone. Chinaone represents
and warrants to the COMPANY as follows:


(a)            Organization, Standing and Power.    Chinaone Investment Ltd., a
corporation duly organized, validly existing and in good standing under the laws
of Republic of Seychelles, has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted,
and is duly qualified and in good standing to do business in each jurisdiction
in which the nature of its business or the ownership or leasing of its
properties makes such qualification necessary.


(b)           Capital Structure.  The authorized capital stock of Chinaone
consists of 1,000,000 shares of Common  Stock with par value of US$1.00 per
share.  As of the date of execution of this Agreement, it has a total of one
million (1,000,000) shares of common stock issued and outstanding.  All
outstanding shares of Chinaone stock are validly issued, fully paid and
nonassessable and not subject to preemptive rights or other restrictions on
transfer. All of the issued and outstanding shares of  Chinaone were issued in
compliance with all applicable securities laws.  Except as otherwise specified
herein, there are no options, warrants, calls, agreements or other rights to
purchase or otherwise acquire from Chinaone at any time, or upon the happening
of any stated event, any shares of the capital stock of Chinaone.


(c)           Certificate of Incorporation, Bylaws and Minute Books.  The copies
of the Articles of Incorporation and of the other corporate documents of
Chinaone which have been delivered to the COMPANY are true, correct and complete
copies thereof.  The minute books of Chinaone which have been made available for
inspection contain accurate minutes of all meetings and accurate consents in
lieu of meetings of the Board of Directors (and any committee thereof) and of
the shareholders of Chinaone since the date of incorporation and accurately
reflect all transactions referred to in such minutes and consents in lieu of
meetings.

 
4

--------------------------------------------------------------------------------

 


(d)           Authority.   Chinaone has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by the holders of
100% of its issued and outstanding shares which are entitled to vote to approve
the proposed transaction, has the requisite power and authority to consummate
the transactions contemplated hereby.  Except as specified herein, no other
corporate or shareholder proceedings on the part of Chinaone are necessary to
authorize the Exchange and the other transactions contemplated hereby.


(e)           Conflict with Agreements; Approvals.  The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, conflict with, or result in any violation of any
provision of the Certificate of Incorporation or Bylaws of   Chinaone or of any
loan or credit agreement, note, mortgage, indenture, lease, benefit plan or
other agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Chinaone or its properties or assets. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to Chinaone in connection with the
execution and delivery of this Agreement by , or the consummation by Chinaone of
the transactions contemplated hereby.


(f)           Financial Statements.  Copies of Fuzhou’s unaudited financial
statements for the fiscal year ended December 31, 2007, and its unaudited
interim financial statements for the period ended September 30, 2008, have been
delivered to the COMPANY.  By execution of this Agreement Chinaone acknowledges
and represents that it will provide the COMPANY with financial statements
of Fuzhou for the fiscal year ended December 31, 2008, audited in accordance
with US GAAP within 60 days after the date of closing hereunder.


 (g)           Books and Records.   Chinaone has made and will make available
for inspection by the COMPANY upon reasonable request all the books of account,
relating to the business of Fuzhou. Such books of account of Fuzhou have been
maintained in the ordinary course of business.  All documents furnished or
caused to be furnished to the COMPANY by are true and correct copies, and there
are no amendments or modifications thereto except as set forth in such
documents.


(h)           Compliance with Laws.     Fuzhou is and has been in compliance in
all material respects with all laws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.

 
5

--------------------------------------------------------------------------------

 

(i)           Liabilities and Obligations. Fuzhou has no material liabilities or
obligations (absolute, accrued, contingent or otherwise) except (i) liabilities
that are reflected and reserved against on the Fuzhou financial statements that
have not been paid or discharged since the date thereof and (ii) liabilities
incurred since the date of such financial statements in the ordinary course of
business consistent with past practice and in accordance with this Agreement.


(j)           Litigation.  There is no suit, action or proceeding pending, or,
to the knowledge of Chinaone threatened against or affecting Fuzhou, which is
reasonably likely to have a material adverse effect on Fuzhou, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against  Fuzhou, or which, insofar as reasonably can be
foreseen, in the future could have, any such effect.


(k)          Taxes.   Fuzhou has filed or will file within the time prescribed
by law (including extension of time approved by the appropriate taxing
authority) all tax returns and reports required to be filed with all other
jurisdictions where such filing is required by law; and Fuzhou has paid, or made
adequate provision for the payment of all taxes, interest, penalties,
assessments or deficiencies due and payable on, and with respect to such
periods. Chinaone knows of (i) no other tax returns or reports which are
required to be filed which have not been so filed and (ii) no unpaid assessment
for additional taxes for any fiscal period or any basis therefore.


(l)            Licenses, Permits; Intellectual Property.  Fuzhou owns or
possesses in the operation of its business all material authorizations which are
necessary for it to conduct its business as now conducted.  Neither the
execution or delivery of this Agreement nor the consummation of the transactions
contemplated hereby will require any notice or consent under or have any
material adverse effect upon any such authorizations.


(m)          Shares Free and Clear.  The shares of  Fuzhou which Chinaone are
free and clear of any liens, claims, options, charges or encumbrances of any
nature.


(n)          Unqualified Right to Transfer Shares.   Chinaone has the
unqualified right to sell, assign, and deliver the portion of the shares of
Fuzhou and, upon consummation of the transactions contemplated by this
Agreement, the COMPANY  will acquire good and valid title to such shares, free
and clear of all liens, claims, options, charges, and encumbrances of whatsoever
nature.


ARTICLE III
COVENANTS RELATING TO CONDUCT OF BUSINESS


3.1           Covenants of  Chinaone and THE COMPANY.  During the period from
the date of this Agreement and continuing until the Effective Time,  Chinaone
and the COMPANY each agree as to themselves (except as expressly contemplated or
permitted by this Agreement, or to the extent that the other party shall
otherwise consent in writing):

 
6

--------------------------------------------------------------------------------

 


(a)           Ordinary Course.  Each of the COMPANY and Fuzhou shall carry on
its respective businesses in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted.


(b)           Dividends; Changes in Stock.  Neither the COMPANY,  nor Fuzhou
shall (i) declare or pay any dividends on or make other distributions in respect
of any of its capital stock, or (ii) repurchase or otherwise acquire, or permit
any subsidiary to purchase or otherwise acquire, any shares of its capital
stock.


(c)           Issuance of Securities.   Except for issuance of shares upon
exercise of currently outstanding options, neither the COMPANY nor Fuzhou shall
issue, deliver or sell, or authorize or propose the issuance, delivery or sale
of, any shares of its capital stock of any class, any voting debt or any
securities convertible into, or any rights, warrants or options to acquire, any
such shares, voting debt or convertible securities.


(d)           Governing Documents.  Neither the COMPANY nor Fuzhou  shall amend
or propose to amend its Articles of Incorporation or Bylaws.


(e)           No Dispositions.  Except for the transfer of assets in the
ordinary course of business consistent with prior practice, neither the COMPANY
nor Fuzhou shall sell, lease, encumber or otherwise dispose of, or agree to
sell, lease, encumber or otherwise dispose of, any of its assets, which are
material, individually or in the aggregate, to such party.


(f)           Indebtedness.  Neither the COMPANY nor Fuzhou shall incur any
indebtedness for borrowed money or guarantee any such indebtedness or issue or
sell any debt securities or warrants or rights to acquire any debt securities of
such party or guarantee any debt securities of others other than in each case in
the ordinary course of business consistent with prior practice.


3.2           Other Actions.  No party shall take any action that would or is
reasonably likely to result in any of its representations and warranties set
forth in this Agreement being untrue as of the date made (to the extent so
limited), or in any of the conditions to the Exchange set forth in Article V not
being satisfied.


ARTICLE IV
ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS


4.1           Restricted the COMPANY Shares.  The   Chinaone Exchange Shares
will not be registered under the Securities Act, but will be issued pursuant to
applicable exemptions from such registration requirements for transactions not
involving a public offering and/or for transactions which constitute “offshore
transactions” as defined in Regulation S under the Securities Act of
1933.  Accordingly, the Chinaone Exchange Shares  will constitute "restricted
securities" for purposes of the Securities Act and the holders
of  the   Chinaone Exchange Shares will not be able to transfer such shares
except upon compliance with the registration requirements of the Securities Act
or in reliance upon an available exemption therefrom.  The certificates
evidencing the Chinaone Exchange Shares shall contain a legend to the foregoing
effect and the holders of such shares shall deliver at Closing an Investment
Letter acknowledging the fact that the Exchange Shares are restricted securities
and agreeing to the foregoing transfer restrictions.

 
7

--------------------------------------------------------------------------------

 


4.2           Access to Information.


Upon reasonable notice, the COMPANY and Chinaone shall each afford to the
officers, employees, accountants, counsel and other representatives of the other
company, access to all the respective properties, books, contracts, commitments
and records of the COMPANY and Chinaone  and, during such period, each of the
COMPANY and  Chinaone shall furnish promptly to the other (a) a copy of each
report, schedule, registration statement and other document of the COMPANY
and   Fuzhou filed or received by it during such period pursuant to the
requirements of Federal or state securities laws and (b) all other information
concerning its business, properties and personnel as such other party may
reasonably request.Unless otherwise required by law, the parties will hold any
such information which is nonpublic in confidence until such time as such
information otherwise becomes publicly available through no wrongful act of
either party, and in the event of termination of this Agreement for any reason
each party shall promptly return all nonpublic documents obtained from any other
party, and any copies made of such documents, to such other party.


4.3           Legal Conditions to Exchange.  Each of the COMPANY and Chinaone
shall take all reasonable actions necessary to comply promptly with all legal
requirements which may be imposed on itself with respect to the Exchanges and
will promptly cooperate with and furnish information to each other in connection
with any such requirements imposed upon any of them or upon any of their related
entities or subsidiaries in connection with the Exchanges.  Each party shall
take all reasonable actions necessary to obtain (and will cooperate with each
other in obtaining) any consent, authorization, order or approval of, or any
exemption by, any Governmental Entity or other public or private third party,
required to be obtained or made by the COMPANY, Chinaone or any of their related
entities or subsidiaries in connection with the Exchanges or the taking of any
action contemplated thereby or by this Agreement.


4.4           The COMPANY Board of Directors and Officers.  The current
directors of the COMPANY shall resign after appointing successors designated
by  Chinaone and after the COMPANY shall have taken the steps necessary to
notify shareholders of the change of directors through filing with the SEC and
mailing to the shareholders of record the information required by Rule 14f-1
under the Securities Exchange Act of 1934.

 
8

--------------------------------------------------------------------------------

 

4.5           Current Subsidiary of THE COMPANY.  The COMPANY shall,
simultaneously with execution of this Agreement, enter into an agreement for
disposition of its interest in Wholly Success Technology Group Limited, its
wholly owned subsidiary.  Such agreement shall provide for closing of the sale
or disposition of WHOLLY SUCCESS TECHNOLOGY GROUP LIMITED, simultaneously with,
or as soon as reasonably possible after, the Closing of the share exchange under
the terms of this Agreement.  The plan should be acceptable, and the COMPANY can
avoid being considered a shell as long as the contract respectively signed by
Chianone is material and Chinaone has a specific plan to proceed with
implementation of its business.


ARTICLE V
CONDITIONS PRECEDENT


5.1           Conditions to Each Party's Obligation To Effect the Exchange.  The
respective obligations of each party to effect the Exchanges shall be
conditional upon the filing, occurring or obtainment of all authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by any governmental entity or by any
applicable law, rule, or regulation governing the transactions contemplated
hereby.


5.2           Conditions to Obligations of the COMPANY.  The obligation of the
COMPANY to effect the Exchanges is subject to the satisfaction of the following
conditions on or before the Closing Date unless waived by the COMPANY:


(a)           Representations and Warranties.  The representations and
warranties of Chinaone set forth in this Agreement shall be true and correct in
all material respects as of the date of this Agreement and (except to the extent
such representations and warranties speak as of an earlier date) as of the
Closing Date as though made on and as of the Closing Date, except as otherwise
contemplated by this Agreement.


(b)           Performance of the Obligations of Chinaone. Chinaone shall have
performed in all material respects all their respective obligations required to
be performed by them under this Agreement at or prior to the Closing Date.


(c)           Closing Documents.  The COMPANY shall have received such closing
documents as counsel for the COMPANY shall reasonably request.


(d)          Consents.   Chinaone shall have obtained the consent or approval of
each person whose consent or approval shall be required in connection with the
transactions contemplated hereby under any loan or credit agreement, note,
mortgage, indenture, lease or other agreement or instrument, except those for
which failure to obtain such consents and approvals would not, in the reasonable
opinion of the COMPANY, individually or in the aggregate, have a material
adverse effect on  Chinaone and its related entities taken as a whole upon the
consummation of the transactions contemplated hereby. Chinaone shall also have
received the approval of its shareholders in accordance with applicable law.

 
9

--------------------------------------------------------------------------------

 


(f)           Due Diligence Review.  The COMPANY shall have completed to its
reasonable satisfaction a review of the business, operations, finances, assets
and liabilities of  Fuzhou and shall not have determined that any of the
representations or warranties of  Chinaone contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that Chinaone
is otherwise in violation of any of the provisions of this Agreement.


(g)           Pending Litigation.  There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of the
COMPANY, made in good faith, would make the consummation of the Exchanges
imprudent.  In addition, there shall not be any other litigation or other
proceeding pending or threatened against Fuzhou, the consequences of which, in
the judgment of the COMPANY, could be materially adverse to Fuzhou.


5.3           Conditions to Obligations of  Chinaone.  The obligation of
Chinaone to effect the Exchange is subject to the satisfaction of the following
conditions unless waived by Chinaone:


(a)           Increase in Authorized Capital.  Prior to Closing Date, the
shareholders of the COMPANY shall approve the increase of the authorized share
capital of COMPANY from 300,000,000 to 20,000,000,000.


(b)           Approval of Allotment.  Prior to Closing Date, the Board of
Directors of the COMPANY shall pass the director’s resolution to approve the
allotment of 17,233,332,000 shares of the Company common shares at par value per
share.


(c)           The COMPANY’s liabilities.  The COMPANY shall not have any debts
or liabilities, except legal and transfer agent fees (US$10,000) and accounting
fees (US$33,000).


(d)           Representations and Warranties.  The representations and
warranties of the COMPANY set forth in this Agreement shall be true and correct
in all material respects as of the date of this Agreement and (except to the
extent such representations speak as of an earlier date) as of the Closing Date
as though made on and as of the Closing Date, except as otherwise contemplated
by this Agreement, Chinaone shall have received a certificate signed on behalf
of the COMPANY by the President to such effect.


(e)           Performance of Obligations of the COMPANY.  The COMPANY shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing Date, and Chinaone shall have
received a certificate signed on behalf of the COMPANY by the President to such
effect.

 
10

--------------------------------------------------------------------------------

 


(f)           Closing Documents.    Chinaone shall have received such
certificates and other closing documents as counsel for Chinaone shall
reasonably request.


(g)           Consents.  The COMPANY shall have obtained the consent or approval
of each person whose consent or approval shall be required in connection with
the transactions contemplated hereby.


(h)           Due Diligence Review.  Chinaone shall have completed to its
reasonable satisfaction a review of the business, operations, finances, assets
and liabilities of the COMPANY and shall not have determined that any of the
representations or warranties of the COMPANY contained herein are, as of the
date hereof or the Closing Date, inaccurate in any material respect or that the
COMPANY is otherwise in violation of any of the provisions of this Agreement.


(i)           Pending Litigation.  There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of
Chinaone, made in good faith, would make the consummation of the Exchange
imprudent.  In addition, there shall not be any other litigation or other
proceeding pending or threatened against the COMPANY the consequences of which,
in the judgment of Chinaone, could be materially adverse to the COMPANY.
 
ARTICLE VI
TERMINATION AND AMENDMENT


6.1           Termination.  This Agreement may be terminated at any time prior
to the Effective Time:


(a)           by overall consent of the COMPANY and Chinaone;


(b)           by any of the COMPANY or Chinaone if there has been a material
breach of any representation, warranty, covenant or agreement on the part of the
other set forth in this Agreement which breach has not been cured within five
(5) business days following receipt by the breaching party of notice of such
breach, or if any permanent injunction or other order of a court or other
competent authority preventing the consummation of the Exchanges shall have
become final and non-appealable; or


(c)           by any of the COMPANY or Chinaone, if the Exchanges shall not have
been consummated before December 22, 2008.

 
11

--------------------------------------------------------------------------------

 

6.2           Effect of Termination.  In the event of termination of this
Agreement by any of Chinaone or the COMPANY as provided in Section 6.1, this
Agreement shall forthwith become void and there shall be no liability or
obligation on the part of any party hereto.  In such event, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses.


6.3           Amendment.  This Agreement may be amended by the agreement of THE
COMPANY and Chinaone, provided that any such amendment must authorized by their
respective Boards of Directors, and to the extent required by law, approved by
their respective shareholders.   Any such amendment must be by an instrument in
writing signed on behalf of each of the parties hereto.


6.4           Extension; Waiver.  At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Board of
Directors, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein.  Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.


ARTICLE VII
GENERAL PROVISIONS


7.1           Survival of Representations, Warranties and Agreements.  All of
the representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for a period of three years from the date of this Agreement.


7.2           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, telecopied (which
is confirmed) or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):


 
(a)
If to the COMPANY:

1065 Dobbs Ferry Road
White Plains, NY 10607
USA




 
(b)
If  to Chinaone:

               7060 Marrington Road
               Richmond, BC, V7C, 1V5
               Canada

 
12

--------------------------------------------------------------------------------

 


7.3           Interpretation.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words "include", "includes" or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation".  The phrase "made available" in this Agreement shall mean
that the information referred to has been made available if requested by the
party to whom such information is to be made available.


7.4           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.


7.5           Entire Agreement; No Third Party Beneficiaries; Rights of
Ownership.  This Agreement (including the documents and the instruments referred
to herein) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.


7.6           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of law.  Each party hereby irrevocably submits to the jurisdiction of
any Nevada state court or any federal court in the State of Nevada in respect of
any suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts.


7.7           No Remedy in Certain Circumstances.  Each party agrees that,
should any court or other competent authority hold any provision of this
Agreement or part hereof or thereof to be null, void or unenforceable, or order
any party to take any action inconsistent herewith or not to take any action
required herein, the other party shall not be entitled to specific performance
of such provision or part hereof or thereof or to any other remedy, including
but not limited to money damages, for breach hereof or thereof or of any other
provision of this Agreement or part hereof or thereof as a result of such
holding or order.


7.8           Publicity.  Except as otherwise required by law or the rules of
the SEC, so long as this Agreement is in effect, no party shall issue or cause
the publication of any press release or other public announcement with respect
to the transactions contemplated by this Agreement without the written consent
of the other party, which consent shall not be unreasonably withheld.


7.9           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement for Share Exchange has been signed by the
parties set forth below as of the date set forth above.



 
Chinaone Investment Ltd.
 
By: /s/ Ping Lin Jeff Ho, President
 
            Date 12/26/08
 
 
CHINA SHOE HOLDINGS, INC.
 
By: /s/ Gu Xianzhong, President
 
Date 12/26/08


 
14

--------------------------------------------------------------------------------

 